Citation Nr: 1748594	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome (left knee disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome (right knee disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for a left knee disability, assigning an initial 10 percent rating; service connection was also established for a right knee disability but a noncompensable rating was assigned.  After the Veteran appealed the initial ratings, a January 2009 rating decision increased the rating for the right knee disability to 10 percent for the entire period on appeal.
 
In September 2012, the Veteran testified before the undersigned during a Board hearing; a transcript of this hearing is of record.

The case most recently was remanded in January 2017 for additional development. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.
The Board regrets the delay associated with this remand, especially considering that these matters were the subject of previous remands.  Additional delay in the adjudication of the issues on appeal is regrettable, but it is unavoidable at this time since another remand is necessary.

These matters were previously remanded, in part, to obtain current findings with regard to the service-connected bilateral knee disability.  The examination was conducted in March 2017.  A very recent case since then has imposed additional requirements concerning musculoskeletal examinations that were not satisfied in the March 2017 examination.

In Sharp v. Shulkin, __ Vet. App. __ (2017), No. 16-1385, Slip. Op., the United States Court of Appeals for Veterans Claims (Court) emphasized that case law and VA guidelines anticipate that VA examiners will offer opinions on the severity of flare-ups based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.  The Court found that an examination that indicates an estimate regarding the severity of additional functional impairment due to flare-ups cannot be made without resorting to speculation is inadequate if the examiner failed to ascertain adequate information regarding flares-ups - such as: frequency, duration, characteristics, severity, or functional loss - by alternative means; including lay testimony.

In the Veteran's most recent VA examination in March 2017 the examiner noted that the Veteran reported flare-ups, but the examiner opined that the severity of additional functional impairment due to these flare-ups could not be estimated without resorting to mere speculation.  The examiner did note that the Veteran described his flare-ups in both his knees that feel like bucking with the left knee sometimes being more severe than the right.  However, the examiner did not determine the frequency or duration of these flare-ups.  As such, this matter must once again be remanded in order to provide an examination in compliance with the current case law.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to determine the current severity of his service-connected knee conditions.  The examiner must utilize the appropriate Disability Benefits Questionnaire in conducting the examination.  The examination report must include all findings necessary to rate the disabilities, including range of motion measurements for painful joint on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should to the extent possible estimate any additional functional loss caused by the Veteran's flare-ups.  If the examiner is unable to do so then before concluding that such an estimate cannot be made without resorting to mere speculation, the examiner should ascertain by alternative means, including the Veteran's testimony, the following information regarding his flare-ups: frequency, duration, characteristics, severity, or functional loss.  Afterwards the examiner should explain why such an estimate cannot be made.  

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


